946 F.2d 1564
292 U.S.App.D.C. 84
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Geoffrey L. HORN-EL, Appellant,v.William M. PLAUT, Administrator, ex rel. DISTRICT OFCOLUMBIA DETENTION FACILITY (aka D.C. Jail).
No. 90-7052.
United States Court of Appeals, District of Columbia Circuit.
April 11, 1991.Rehearing and Rehearing En Banc Denied June 12, 1991.

Before D.H. GINSBURG, SENTELLE and HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the response to the court's order to show cause filed July 13, 1990, the response thereto, and the motion to dismiss, and it appearing that the relief the motion seeks is more properly construed as a request for summary affirmance, it is


2
ORDERED that the order to show cause be discharged.   It is


3
FURTHER ORDERED that the district court's order filed February 28, 1990, be summarily affirmed for the reasons stated therein.   The merits of the parties' positions are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.